Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1 line 10 and claim 7 line 1 “the sensor” lacks antecedent basis.  Claim 1 recites “a sensor installed on each of the first and second rotating parts”, which would necessarily include two sensors.  Thus is unclear which sensor is being referred to.	Claim 7 recites “a first sensor” and “a second sensor”.  It would appear that these are the same sensors recited in claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-7 (as understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibuya et al. 9,688,301.	Sekiya discloses a steer-by-wire apparatus comprising: 	a first rotating part 12 rotated with a steering wheel 11; 	a second rotating part 18 installed so as to be isolated from the first rotating part, and engaged with a first rack gear provided on a side surface of a gear bar 16;	a sensor 53 and 34 installed on each of the first and second rotating parts, and configured to measure at least any one of a rotation angle of the first rotating part, a rotation angle of the second rotating part and a torque value of the first rotating part; 	a controller 72 configured to receive the measured value of one of the sensors; and 	a clutch 19 configured to operate according to a control signal of the controller and synchronize rotations of the first and second rotating parts;	further comprising: 	a first driver 51 connected to the first rotating part, and configured to operate according to the control signal of the controller and rotate the first rotating part or provide a steering reaction force; and 	a second driver A2 connected to the gear bar, and configured to operate according to the control signal of the controller and move the gear bar;	wherein the second driver comprises: a driving pinion gear 35 engaged and rotated with a second rack gear 37 provided on the outside of the gear bar; .

Allowable Subject Matter
Claims 3-4 and 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646.  The examiner can normally be reached on Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



April 1, 2021